Citation Nr: 0803390	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-28 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for lung cancer, loss of 
left lung, pulmonary infarcts, loss of a creative organ and 
scar tissue with numbness, to include as a result of exposure 
to Agent Orange.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to August 
1974. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan, (hereinafter RO).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
period of presumed exposure to Agent Orange by regulation.  

2.  The competent evidence does not show that the veteran has 
lung cancer, loss of left lung, pulmonary infarcts, loss of a 
creative organ or scar tissue with numbness that is 
etiologically related to service, to include exposure to 
Agent Orange therein.  


CONCLUSION OF LAW

Lung cancer, loss of left lung, pulmonary infarcts, loss of a 
creative organ and scar tissue with numbness was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, a letter dated in May 2006 satisfied 
the duty to notify provisions.  As for the duty to assist, 
the veteran's service medical records have been obtained, 
along with VA medical records.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease contracted during such service.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including carcinomas, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records, to include the March 1974 
separation examination and medical history collected at time, 
does not reflect any evidence or signs of lung cancer, loss 
of left lung, pulmonary infarcts, loss of a creative organ or 
scar tissue with numbness.  The veteran has claimed that he 
developed these conditions as a result of exposure to Agent 
Orange.  As the veteran served in Vietnam, and there is no 
affirmative evidence of non-exposure, he is presumed to have 
been exposed to Agent Orange during service.  38 U.S.C.A. § 
1116(f) (2007).  However, the only condition for which 
service connection is claimed that is presumed to have been 
the result of exposure to Agent Orange listed at 
38 C.F.R. § 3.309(e) (2007) is lung cancer.  Nonetheless, 
service connection may be granted if the evidence shows that 
the veteran has a current disability associated with one of 
the claimed conditions that is due to exposure to Agent 
Orange during service or is otherwise related to service.  
McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

Review of the post-service evidence of record, while 
revealing treatment, including surgery, for a pulmonary 
embolism, does not reflect that the veteran has been 
diagnosed with cancer of the lung.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  As such, service 
connection for lung cancer cannot be granted.  

With respect to other conditions claimed to have been 
incurred in service, review of the post-service clinical 
evidence reveals no medical finding or opinion linking loss 
of the left lung, pulmonary infarcts, loss of a creative 
organ or scar tissue with numbness to service, to include the 
presumed exposure to Agent Orange.  As for the veteran's 
assertions in writing and sworn testimony at a December 2005 
hearing that the claimed conditions are related to service, 
to include such presumed exposure to Agent Orange, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and given the 
silent service medical records and lack of any competent 
nexus evidence, the claim must be denied.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for lung cancer, loss of left lung, pulmonary 
infarcts, loss of a creative organ, and scar tissue with 
numbness, to include as a result of exposure to Agent Orange, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 
ORDER

Service connection for lung cancer, loss of left lung, 
pulmonary infarcts, loss of a creative organ and scar tissue 
with numbness, to include as a result of exposure to Agent 
Orange is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


